Case: 3:18-cv-00269-JMV Doc #: 97 Filed: 11/17/20 1 of 3 PagelD #: 372

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
OXFORD DIVISION

 

PROTECTIVE LIFE INSURANCE
COMPANY,

Plaintiff,

Vv. Case No. 3:18C V269-NBB-JMV
CHARMA HUGHES HASKINS
ANTONIO HUGHES
TAQUITA REYNOLDS

and WALTER BAXTER

Defendants.

 

AGREED ORDER

 

Being advised that the Parties have reached a complete compromise agreement and

settlement of all claims in this cause, the Court hereby Orders:

L. By signature of counsel for Charma Hughes Haskins and Antonio Hughes,
Counter-Plaintiffs in this Cause, each agrees to dismiss their claims against Taquita

Reynolds and Walter Baxter, with prejudice.

2. The Attorneys of Record and Taquita Reynolds, appearing pro se stipulate

and agree that each party is to bear their own attorney’s fees and costs,

3 That the Clerk of the Court is to divide any funds on deposit with the

Court from the initial plaintiff, Protective Life Insurance Company as follows:
Case: 3:18-cv-00269-JMV Doc #: 97 Filed: 11/17/20 2 of 3 PagelD #: 373

a. The sum of $2,000.00 plus 4% of the total interest accrued on the
funds currently held by the Clerk of the Court to Taquita Reynolds to

be delivered to her at her address of record.

b. The sum of $2,000.00 plus 4% of the total interest accrued on the
funds currently held by the Clerk of the Court to Walter Baxter to be
delivered to his counsel of record, Gordon Charles Shaw at his

address of record.

c. One half of the balance plus 46% of the total interest accrued on the
funds currently held by the Clerk of the Court to be paid to Charma

Hughes Haskins.

d. The other half of the balance plus 46% of the total interest accrued
on the funds currently held by the Clerk of the Court to be paid to

Antonio Hughes.

e. The funds to be paid to Mrs. Haskins and Mr. Hughes shall be
delivered to their counsel of record, Brad Walsh at his address of

record.

4. The parties waive any further procedural steps before the Judge. The Court
is advised by the parties that the Court will retain jurisdiction over this matter for

purposes of enforcement of the Settlement om terms.

SO ORDERED AND ADJUDGED on this the 7% “day November, 2020.

ja/ ck

Waa JANE M. VIRDEN
Wa cnernnre JUDGE
Case: 3:18-cv-00269-JMV Doc #: 97 Filed: 11/17/20 3 of 3 PagelD #: 374

AGREED AND APPROVED FOR ENTRY BY:

s/ Douglas B. Walsh

DOUGLAS B. WALSH,
Mississippi Bar No. 9910

THE WALSH LAW FIRM, PC
265 North Lamar, Suite W
Oxford, Mississippi 38655

Tel: (662) 281-5790
bwalsh@thewalshlawfirm.com

Attorneys for Cross Claim Plaintiffs Charma Hughes Haskins and Antonio Hughes

s/ Gordon Charles Shaw

GORDON CHARLES SHAW,

Mississippi Bar No.

GRAVES, SMITH, PALMERTREE, & SHAW, PLLC
140 W. Center Street

Hernando, MS 38632

662-429-9302

gshaw@gravessmith.com

Attorneys for Cross Claim Defendant Walter Baxter

 

Pa A.
FM BRAM Nov 6, 2020 11:37 CST)

TAQUITA REYNOLDS
Pro Se

832 - 2nd Place West
Birmingham, AL 35207
205-306-7089

Quita46.tr3@gmail.com

Cross Defendant
